Citation Nr: 1829081	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  13-32 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, claimed as black spots on lungs, to include as due to an undiagnosed illness or other qualifying chronic disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran, who is rhe appellant, served on active duty from May 2001 to November 2001, and from May 2006 to June 2007. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision, in which the RO, inter alia, denied service connection a respiratory condition and a low back disability.  The Veteran filed a notice of disagreement (NOD) in June 2011 with respect to both issues.  The RO issued a statement of the case (SOC) as to both issues in October 2013, and the Veteran perfected his appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2013. 

In February 2015, a Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).

In April 2015 and September 2015, the Board, inter alia, remanded the claims for service connection for respiratory and low back conditions for additional action, to include additional development of the evidence.  Most recently, in February 2016, the agency of original jurisdiction (AOJ) issued a supplemental SOC (SSOC) reflecting the continued denial of both claims.

In July 2016, the Board denied the claims for service connection for respiratory and low back conditions, claimed as black spots on lungs, to include as due to an undiagnosed illness or other qualifying chronic disability and for a low back disability.  The Veteran subsequently appealed the July 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court). 

In an October 2017 Memorandum Decision, the Court set aside the July 2016 decision, and remanded the claims to the Board for further proceedings consistent with the Memorandum Decision. 



For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.




REMAND

In light of points raised in the Court's Memorandum Decision, and review of the claims file, the Board finds that further action on these claims, prior to appellate consideration, is required.

First addressing the respiratory condition claim, in July 2016, the Board denied the Veteran's claim, in part based on a June 2015 examination with the December 2015 negative addendum opinion.  In the October 2017 Memorandum Decision, the Court found that the Board erred in failing to afford the Veteran the presumption of soundness for his Tuberculosis (TB).  The Court noted that Veteran's April 2001 enlistment examination did not indicate a prior TB infection, which was revealed in a May 2011 in-service skin test.  

The Court also noted the following deficiencies in the negative VA opinion.  First, the VA examiner failed to explain why residuals of TB do not constitute a disability, particularly given the finding of right apical pleural thickening.  Second, the VA examiner did not address whether the Veteran's residuals of TB, to include the finding of right apical pleural thickening, was related to the Veteran's in-service exposure to burning oil pits, trash, and other debris and exposure to sick prisoners. 
Accordingly, the Board finds that a remand of this claim to obtain medical opinion which addresses the foregoing deficiencies is warranted.

Regarding the low back disability claim, the Veteran contends that he began experiencing low back pain after pre-deployment training during his deployment to Iraq, and that the pain has continued from that time to the present.

The report of a June 2015 lumbar spine conditions examination report reflects a diagnosis of lumbosacral strain.  The examiner indicated that no arthritis was documented on x-ray.  A June 2015 back x-ray revealed mild levoscoliosis of the lumbar spine and very mild degenerative disc disease of L2-L3, L3-L4.  The Veteran reported the onset of symptoms in 2006; the examiner noted that the pain resolved, but also noted his report that the pain "comes and goes." The examiner opined that the diagnosed disorder was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The stated rationale for the opinion was that, although the Veteran had some type of back pain in the service, this was not a type of injury which would cause a chronic condition.  The examiner noted that he had a soft tissue sprain/strain which resolved with time. 

As instructed in the Board's September 2015 remand, the AOJ obtained a medical opinion to address whether any other current back disability, to include as documented by x-ray findings of levoscoliosis and degenerative disc disease, had its onset in service or is otherwise medically related to service.  Following review of the Veteran's claims file, in a December 2015 opinion, the physician opined that the disorders revealed on x-ray are less likely than not incurred in or caused by in service injury, event, or illness.  The physician noted that the Veteran had back pain in service and soft tissue sprain or strain which resolved with time but that this was not the type of injury which would cause a chronic condition.  He further opined that x-ray findings of levoscoliosis and degenerative disc disease are due to the Veteran's age, daily activity (normal wear and tear), and body habitus (scoliosis).

The Board notes that the physician who provided the December 2015 opinion did not address the Veteran's claim that he has had continuous back symptoms since service.  Although the physician noted that the back pain in service and soft tissue sprain or strain resolved with time and the current x-ray findings of levoscoliosis and degenerative disc disease age, daily activity (normal wear and tear), and body habitus (scoliosis), the physician did not address the Veteran's statement that his pain "comes and goes".  Thus, it appears that the VA examiner's opinion was based, in part, on incorrect (or, at least, incomplete) facts-which diminishes its probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Therefore, the AOJ should obtain addendum opinions from appropriate physicians with respect to both the Veteran's claimed respiratory condition, to include residuals of TB, and low back disability.  The AOJ should only arrange for the Veteran to undergo further VA examination(s) to obtain the requested opinion(s) if such is/are deemed medically necessary.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking the above-noted action, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to action to obtain and associate with the claims file all outstanding, pertinent records.


As for VA records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in East Orange, New Jersey, and associated facilities dated through October 2015.  Thus, more recent records from this facility may well exist, and should be obtained.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent one or both claims, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see 38 U.S.C. § 5103(b)(3) (2012) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA)  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the East Orange all outstanding records of evaluation and/or treatment of the Veteran, dated since October 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning and, if necessary, appropriate authorization to enable VA to obtain, any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum opinion addressing the etiology of the Veteran's claimed respiratory condition.  

Only arrange for the Veteran to Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide addendum opinion.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner must specifically state whether the Veteran has had a diagnosed lung disability or residuals of TB at any time shortly before, at the time of, or during the pendency of his October 2009 claim.  The examiner must note whether any such disability, to include black spots and right apical pleural thickening noted in his lungs and symptoms of coughing and shortness of breath, are attributed to a known clinical diagnosis, to include TB.  

If a diagnosed disorder is established, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e, a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to the Veteran's service, to particularly include exposure to burning oil pits, trash, and other debris and exposure to sick prisoners therein.  

If the Veteran's lung symptoms cannot be attributed to any known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.  

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions. If lay assertions in any regard are discounted, the physician must clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum opinion addressing the etiology of the Veteran's low back disability.  

Only arrange for the Veteran to Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide addendum opinion.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly identify all current back disability(ies) underlying the Veteran's complaints, to include x-ray findings of degenerative disc disease and levoscoliosis.  

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during service or is otherwise medically related to service, to include the Veteran's in-service complaints of back pain, noted in his service treatment records.  

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include the Veteran's statement that he has had continued low back pain since service.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete and clearly-stated rationale for the conclusions reached.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.  

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017). 


